Citation Nr: 1423475	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel 


INTRODUCTION

The Veteran had active military service from December 1943 to May 1946, and from October 1948 to August 1952.  He died in October 2008.  The appellant is his surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision.  In September 2013, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript from that hearing is of record.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The Board remanded the claim in October 2013 and again in January 2014 in order for additional records to be obtained.  Those records have been associated with the claims file.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran died in October 2008, and his death certificate identifies the cause of his death as metastatic colon cancer. 

2.  At the time of his death, the Veteran was service connected for traumatic encephalopathy due to a skull fracture which was rated at 100 percent at the time of his death.

3.  The evidence does not establish that the Veteran's traumatic encephalopathy was either a cause or contributory cause of his death for VA purposes.

4.  The weight of evidence is against a finding that it is at least as likely as not the Veteran's colon cancer began during his military service or was otherwise the result of his service. 


CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran passed away in October 2008.  His death certificate identifies the cause of his death as metastatic colon cancer.  At the time of his death, the Veteran was service connected for traumatic encephalopathy due to a skull fracture, which had been rated at 100 percent since July 2001, and for stomatitis which was rated as noncompensable.  The appellant seeks service connection for the cause of the Veteran's death, arguing that his traumatic encephalopathy was a contributory cause of his death.

Initially, the Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's military service which included service during two different periods of war.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As an initial point, there is no dispute that the cause of the Veteran's death was colon cancer.  Additionally, it has not been suggested that the Veteran's colon cancer either began during or was otherwise caused by his military service.  Colon cancer was not noted in the Veteran's service treatment records.   The appellant's representative has not suggested that service connection is warranted based on the colon cancer itself either in briefs or at the appellant's September 2013 Board hearing.

Rather, the appellant, through her representative, has argued that the Veteran's traumatic encephalopathy should be considered to be a contributory cause of the Veteran's death pursuant to 38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting
vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming
that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In May 2014, the appellant's representative submitted a brief in which he argued that VA had erred by exclusively focusing its attention on the question of whether the Veteran was service-connected for the colon cancer.  He suggested that consideration should have been given to the impact, if any, that the Veteran's service-connected disorders had on his death.  The representative noted that the Veteran was rated as totally disabled for his traumatic encephalopathy resulting from an in-service skull fracture, asserted that the brain is undeniably a vital organ, and argued that the service-connected traumatic encephalopathy should receive careful consideration as a contributory cause of death from the viewpoint of whether it caused debilitating effects and generally impaired the Veteran's health to such an extent that he was rendered materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 CFR § 3.312(c)(3).  

The representative noted that the regulation further declares that where "the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed." Id. 

He argued that because the Veteran was service-connected for a disability affecting a vital organ, which was rated as 100 percent disabling, VA must find that debilitation was present, and therefore that service connection for the cause of death is warranted as the service-connected traumatic encephalopathy contributed to the Veteran's demise.

The Board concurs that the Veteran's service connected disabilities should receive consideration, and that 38 CFR § 3.312(c)(3) is potentially applicable.  However, as will be explained below, the Board ultimately concludes that the Veteran's traumatic encephalopathy was not a contributory cause of his death as contemplated by VA regulations.

Turning first to the language of 38 CFR § 3.312(c)(3).  It provides that where the service-connected condition affects vital organs and is evaluated as 100 percent disabling, debilitation may be assumed.  That is, the regulation does not provide that debilitation must be assumed.  This is an important distinction, because it places VA in the position to review the evidence and determine if debilitation was actually present or caused by the service connected disability. 

It is undisputed that the Veteran was rated at 100 percent for his traumatic encephalopathy under 38 C.F.R. § 4.130, 9304.  The diagnostic code provides a 100 percent rating when dementia from head trauma causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate
behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Looking at the February 2004 rating decision which assigned the 100 percent rating, the RO acknowledged that the Veteran's symptoms were serious, but stated specifically that the Veteran's symptoms did not fully meet the criteria for 100 percent.  The RO appeared to conclude that the Veteran could not work because of his disability, and then reasoned that he would ultimately wind up with a 100 percent rating based on a total disability rating based on individual unemployability (TDIU), so the RO simply awarded a 100 percent schedular rating, rather than delaying the ultimate award of TDIU.

The Board is not attempting to relitigate the Veteran's disability claim, but takes notice of the discussion in the rating decision only to the extent that it suggests that debilitation should not be presumed in this case.

This conclusion is supported by the medical and lay evidence.  For example, at a Board hearing in September 2013, the appellant testified that the Veteran was experiencing a number of health problems, including two heart attacks, and had psoriasis and asthma.  She was asked if he was having mental problems to which she responded yes, and she also acknowledged that he was experiencing some depression.  However, she allowed that he was able to take his medication on his own.  She was asked whether she had to help him with his daily duties, to which she responded that she had experienced strokes in 2002 and 2007 and that the Veteran had actually taken care of her.   

The Board does not dispute that the brain is a vital organ, but the question is whether the Veteran's traumatic encephalopathy resulted in debilitating effects and general impairment of health to an extent that it rendered him materially less capable of resisting the effects of his colon cancer.

The Board believes that in this specific case, the medical evidence of record provides a sufficient amount of information that this is a question that can be answered without obtaining a medical opinion.

In this case, the Board could envision two possible ways which 38 C.F.R. § 3.312(c)(3) could be potentially applicable to the Veteran's death.  First, it could be argued that the Veteran's dementia weakened his body to the point it could not resist metastatic cancer.  Second, it could be argued that the mental defect was so limiting that it prevented him from seeking appropriate medical treatment that might have allowed his colon cancer to be detected in time to save his life.  However, the evidence of record is against a finding that either was the case with regard to the Veteran.

With regard to the first point, there has been no suggestion that the traumatic encephalopathy physically weakened the Veteran's body to the point that it was unable to resist the colon cancer.

As far as the Veteran's awareness, the appellant acknowledged at her hearing that the Veteran was actually taking care of her, and that he was able to take his own medication.  Despite 100s of pages of treatment records, there is no suggestion that the Veteran's traumatic encephalopathy physically limited him to such a degree as to weaken his immune system.

The medical records also appear to support the conclusion that the Veteran was sufficiently aware, even up to the time of his death, to maintain an active interest in his health care.  First, even the VA examination from December 2003 upon which the Veteran's 100 percent rating was based found that he was oriented to the year, month, and day of the week; oriented to the city, county and state; and his long term and short term memory was intact.  

Of record is also more than 300 pages of VA treatment records from 2004 to 2008 which would suggest that the Veteran was both able to seek, and did seek, regular medical treatment during that time.  In June and September 2004, the Veteran was found to be alert and oriented to person, place, and time without any overt cognitive deficits.  The Veteran was also consistently found to be alert and oriented throughout the VA treatment records.

The Veteran did report some memory loss in April 2008, but at the same time he also reported being bored with watching television and reading, suggesting some level of mental activity; and he was actively taking medication to help him with his memory at that time.

Even in the month preceding his death, VA and private treatment records show that the Veteran was visiting the doctor to attend to specific health complaints.  For example, in early September 2008, the Veteran presented for treatment with complaints of stomach pain.  He was noted to be alert and oriented and in no acute distress. 

In a private treatment record from September 23, 2008, less than a month before his death, the Veteran was again found to be oriented to person, place, and time; and he specifically informed the doctor that he had undergone a colonoscopy 6-10 years earlier, suggesting that he had some familiarity with his medical history.  The Veteran was scheduled for a colonoscopy, less than a week before his death, but even at that time, he was able to provide informed consent for the surgery, and the doctor reported answering all of the Veteran's questions.  This too suggests that the Veteran was not experiencing mental impairment to such a degree that he was unable to seek timely treatment or notice a health problem.  In another October 2008 record, it was noted that the Veteran had been to the emergency room on several occasions with complaints of abdominal pain, constipation, nausea and vomiting, suggesting that he was in tune with his health and was able to seek treatment as problems arose.   

As described, the evidence of record supports the conclusion that the Veteran was able to report his medical problems and get treatment for them, even up to the time of his death, thus the impact of his service connected traumatic encephalopathy on his brain (vital organ) cannot be seen as debilitating as contemplated by VA regulations.  

Additionally, there is no medical suggestion that the Veteran's cognitive deficit somehow caused debilitating effects and general impairment of health that rendered him materially less capable of resisting the colon cancer.

While the appellant's representatives have argued this point, they have not specifically identified any evidence that would support such a conclusion, and the Board believes that the determination of whether a disability causes debilitating effects and general impairment of health that render a person materially less capable of resisting colon cancer is a medically complex question that a lay person is not competent to provide.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Given these conclusions, the evidence of record simply does not support the grant of service connection for the cause of the Veteran's death.  Therefore, the appellant's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, it is unclear whether the appellant was ever provided a qualifying letter.  However, neither she, nor her representative, has either alleged, or demonstrated, any prejudice as a result of any notice failure.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Here, it is clear that the appellant is aware of the disabilities for which the Veteran was service connected, as they were specifically discussed at her Board hearing.  Additionally, the appellant's representatives have framed their arguments in such a way as to demonstrate that they clearly understand the critical issue in this case which is whether the Veteran's traumatic encephalopathy was a contributory cause of his death as contemplated by VA regulations.  As such, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the appellant specifically identified all of the medical treatment the Veteran had received leading up to his death, and the Board remanded the appellant's claim on two separate occasions to ensure that the records were sought and, in this case, obtained.  In that regard, subsequent to the issuance of the supplemental statement of the case, additional private treatment records were received in April 2014; however, the appellant had previously indicated through her representative that it was her desire to waive initial RO consideration of any later submitted evidence.  Therefore, because a waiver is of record, a remand for RO consideration is not required. 

As noted, private treatment records have been obtained, as have VA treatment records, service treatment records and the Veteran's death certificate.  Additionally, the appellant testified at a Board hearing.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2013 Board hearing, the appellant was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions directed at what was necessary to establish service connection for the cause of the Veteran's death, and based on evidence identified at the hearing, additional medical records were obtained.  The hearing also focused on the elements necessary to substantiate the claim, and the appellant, through her testimony and that of her representative, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

It is acknowledged that no medical opinion was provided in this case.  The Federal Circuit has held however that 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Federal Circuit has held that § 5103A(a) does require the VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim."  38 U.S.C. § 5103A(a)(1); DeLaRosa, 515 F.3d at 1322.   The Federal Circuit has also asserted that the statute only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).  

Thus, the Board must determine whether a medical opinion is necessary to substantiate the appellant's claim and whether no reasonable possibility exists that the medical opinion would aid in substantiating the appellant's claim under § 5103A(a).  The Board has reviewed the case law on the application of § 5103A(a), and acknowledges that there does not appear to be any bright line rule for when a medical opinion should be obtained.  

In DeLaRosa, the Veteran had committed suicide and the appellant argued that the Veteran had PTSD at the time of his death and even submitted a retrospective medical opinion to the effect that the Veteran had PTSD.  Yet, even under the circumstances of that case, the Federal Circuit did not feel that it was necessary to assist the appellant by obtaining an examination.  That is, even in a situation in which there was medical evidence in support of an appellant's claim, the Federal Circuit stopped short of requiring a medical examination.
 
Conversely, in Wood v. Peake, 520 F.3d 1345, the Federal Circuit again dealt with whether to obtain a medical opinion in a cause of death case.  Here, the Federal Circuit noted that while DeLaRosa involved an indisputable lack of any competent evidence, the record evidence in Wood was conflicted; and as such, the Federal Circuit ultimately remanded the case for a determination of whether a medical opinion should be provided.  See id. At 1351-52.  This would suggest that there needs to be some evidence of record to trigger a duty to obtain a medical opinion.

As discussed above, there is simply no competent suggestion from any medical professional that the Veteran's traumatic encephalopathy impacted his body in any way that would have made it materially less able to withstand the colon cancer.  Hundreds of VA and private treatment records have been obtained, but are entirely void of any such suggestion.  38 U.S.C. § 5103A(a) mandates that a reasonable possibility exist for the medical opinion to help the appellant's case.  Here, to find that an opinion is necessary would simply not be a reasonable conclusion.  There is no competent evidence suggesting that the Veteran's traumatic encephalopathy was a contributory cause of his death, and the medical evidence actually suggests that the Veteran's head injury may have been overcompensated for many years leading up to his death.  Additionally, the Veteran was regularly receiving medical treatment during all of the years he was  in receipt of a 100 percent VA disability rating.  As such, without any competent evidence to support the appellant's claim, the Board concludes that the duty to obtain a medical opinion has not been triggered.
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal. 






ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


